DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	 Claims 1-10 are pending in this office action. 

Priority
3.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) or (f), which papers have been placed of record in the file.  

Information Disclosure Statement
4.	Information disclosure statements (IDS), submitted March 12, 2020 and March 30, 2021, has been received and considered by the examiner. 

Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claims 1 and 3-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sasaki et al. (US 2015/0303521 A1).


With regard to Claim 1, Sasaki et al. disclose a lithium ion secondary battery comprising a positive electrode comprising a positive electrode active material that operates at 4.5 V or more with respect to lithium (paragraph 0078-0080), and an electrolyte solution comprising an electrolyte solvent comprising a fluorinated ether represented by formula (1) CnH2n+1-lFl-O-CmH2m+1-kFk, wherein n is 1, 2, 3, 4, 5 or 6, m is 1, 2, 3 or 4, l is an integer of 0 to 2n+1, k is an integer of 0 to 2m+1, and at least one of l and k is 1 or more (paragraphs 0047-0056), a cyclic sulfonic acid ester represented by formula (2), wherein Q represents an oxygen atom, a methylene group or a single bond, A represents a substituted or unsubstituted alkylene group through an ether bond, and B represents a substituted or unsubstituted alkylene group having 1 to 6 carbon atoms, 2)2 (paragraph 0073).
With regard to Claim 3, Sasaki et al. disclose wherein the electrolyte solution comprises LiPF6 (paragraph 0077, 0107). 
With regard to Claim 4, Sasaki et al. disclose wherein the electrolyte solvent comprises a carbonate ester compound (paragraph 0042). 
With regard to Claim 5, Sasaki et al. disclose wherein a content of the fluorinated ether represented by formula (1) in the electrolyte solvent is 20% or more and 70% or less (paragraph 0057), which meets the claimed limitation of 1 volume% or more and 70 volume or less. 
With regard to Claim 6, Sasaki et al. disclose wherein a content of the cyclic sulfonic acid ester represented by formula (2) in the electrolyte solution is 0.1% to 5% by mass (paragraph 0072), which meets the claimed limitation of 0.1 weight% or more and 10 weight% or less. 
With regard to Claim 7, Sasaki et al. disclose wherein the positive electrode active material is represented by the following formula (G), Li(LixMyMnz)O2, wherein in formula (G), x, y, and z satisfy 0.1≤x<0.3, 0.1≤y≤0.4, 0.33≤z≤0.7 and x+y+z=1, and M is at least one selected from the group consisting of Li, Co and Ni (paragraphs 0077-0086). 
With regard to Claim 8, Sasaki et al. disclose wherein the lithium ion secondary battery comprises a negative electrode comprising a silicon material (paragraph 0087).
With regard to Claim 9, Sasaki et al. disclose a vehicle equipped with the lithium ion secondary battery noted above (paragraph 0096).
Claim 10, Sasaki et al. disclose a method for manufacturing a lithium ion secondary battery, comprising the steps of: fabricating an electrode element by stacking a positive electrode and a negative electrode via a separator, and enclosing the electrode element and an electrolyte solution into an outer package (paragraph 0100), wherein the positive electrode comprises a positive electrode active material that operates at 4.5 V or more with respect to lithium (paragraphs 0078-0080), and an electrolyte solution comprising an electrolyte solvent comprising a fluorinated ether represented by formula (1) CnH2n+1-lFl-O-CmH2m+1-kFk, wherein n is 1, 2, 3, 4, 5 or 6, m is 1, 2, 3 or 4, l is an integer of 0 to 2n+1, k is an integer of 0 to 2m+1, and at least one of l and k is 1 or more (paragraphs 0047-0056), a cyclic sulfonic acid ester represented by formula (2), wherein Q represents an oxygen atom, a methylene group or a single bond, A represents a substituted or unsubstituted alkylene group through an ether bond, and B represents a substituted or unsubstituted alkylene group having 1 to 6 carbon atoms, a substituted or unsubstituted fluoroalkylene group having 1 to 6 carbon atoms or an oxygen atom (paragraphs 0070-0071); and LiN(FSO2)2 (paragraph 0073).

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
10.	Claim 3 is rejected under 35 U.S.C. 103 as being obvious over Sasaki et al. (US 2015/0303521 A1), as applied to Claims 1 and 3-10 above.
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the 
With regard to Claim 2, Sasaki et al. disclose the lithium ion secondary battery in paragraph 6 above, including wherein LiN(FSO2)2 is present in an amount of 0.1% to 5% by mass (paragraph 0073), but do not specifically disclose a concentration of LiN(FSO2)2 in the electrolyte solution is 0.2 mol/L or more. Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to use LiN(FSO2)2 in the electrolyte solution of Sasaki et al. in a concentration of 0.2 mol/L or more, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  See MPEP 2144.05.

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARIE O APICELLA whose telephone number is (571)272-8614. The examiner can normally be reached Monday thru Friday; 8:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARIE O'NEILL APICELLA/           Primary Examiner, Art Unit 1725